



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Toulouse, 2013
    ONCA 22

DATE: 20130116

DOCKET: C55193

Weiler, Blair and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Jordan Toulouse

Respondent

Greg Skerkowski, for the appellant

Julie Santarossa, for the respondent

Heard and released orally: January 11, 2013

On appeal from the sentence imposed on February 14, 2012
    by Justice Dianne Pettit Baig of the Ontario Court of Justice, sitting without
    a jury.

ENDORSEMENT

[1]

The Crown appeals from the 14-month conditional sentence imposed by the
    trial judge for aggravated assault.  The respondent agrees that the trial judge
    erred in law and that a conditional sentence was not available for this offence. 
    We agree that a sentence of incarceration would have been appropriate.

[2]

However, the respondent has served approximately 11 months of his
    sentence and we think no useful purpose would be served by incarcerating the
    respondent at this time.  We are of the opinion that, having regard to the
    strong rehabilitative potential the appellant has shown and, bearing in mind
    the
Gladue
principles, the appeal as to sentence should be allowed and
    the sentence varied to a jail sentence of approximately 11 months, whose time
    has been served.  In addition, we affirm the trial judges order for the taking
    of DNA samples pursuant to s. 487.051 of the
Criminal Code
and the
    order under s. 109 of the
Criminal Code
prohibiting the respondent
    from possessing weapons for five years.  We also impose a probation order of 12
    months from today on the terms indicated in the order.

K.M. Weiler J.A.

R.A. Blair J.A.

Paul Rouleau J.A.


